60904: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60904


Short Caption:TORRES VS. GOODYEAR TIRE & RUBBER CO.Classification:Civil Appeal - General - Other


Related Case(s):49207, 60048


Lower Court Case(s):Clark Co. - Eighth Judicial District - A503395Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:05/24/2012 / Shirinian, AraSP Status:Completed


Oral Argument:10/08/2013 at 1:30 PMOral Argument Location:Regional Justice Center


Submission Date:10/08/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantAndres TorresAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantArmando TorresAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantCrystal TorresAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantErnesto TorresAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantFrank EnriquezAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantJamie EnriquezAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantJeremy EnriquezAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantJoseph EnriquezAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantKoji ArriagaAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantLeonor TorresAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantMaria ArriagaAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantPatricia Jayne MendezAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


AppellantVictoria CampeAllen A. Cap
							(Cap & Kudler)
						Albert D. Massi
							(Albert D. Massi, Ltd.)
						


RespondentGoodyear Tire & Rubber CompanyJoel D. Henriod
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						



14-03117: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


05/21/2012Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


05/21/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-15972




05/21/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-15974




05/24/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Ara H. Shirinian.12-16420




05/24/2012Filing FeeFiling Fee Paid. $250.00 from Albert D. Massi, LTD.  Check No. 49203.


05/29/2012Docketing StatementFiled Docketing Statement Civil Apeals.12-16803




06/01/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: August 16, 2011.  To Court Reporter: Maria Garibay.12-17240




06/11/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 21, 2012, at 9:30 a.m.12-18250




06/13/2012Filing FeeFiling fee due for Appeal.


06/13/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (Bahena appellants)12-18483




06/13/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-18486




06/26/2012Filing FeeE-Payment $250.00 from Matthew Q. Callister


07/16/2012Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.12-22298




07/26/2012Docketing StatementFiled Docketing Statement.12-23612




07/26/2012Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).12-23615




08/01/2012Notice/IncomingFiled Certificate of Service of Docketing Statement on Settlement Judge.12-24323




08/27/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-27028




10/04/2012Settlement Order/ProceduralFiled Order Reinstating Briefing. Court reporter Maria Garibay's certificate due: 30 days. Appellants Teresa Bahena, Mariana Bahena, Mercedes Bahena, Maricela Bahena, Maria Lourdes Bahena-Meza, and Maria Rocio Perreya shall have ten days to file a transcript request form; 60 days to file the opening brief and appendix. Fn1[The clerk shall attach a copy of the transcript request form to this order.]12-31355




10/12/2012TranscriptFiled Notice from Court Reporter. Maria Garibay stating that the requested transcripts were delivered.  Dates of transcripts: August 16, 2011.12-32533




11/30/2012MotionFiled Stipulation for Voluntary Dismissal of Appeal of Appellants, Teresa Bahena, Individually and as Special Administrator for Erventina M. Trujillo Tapia, Mariana Bahena, Maria Lourdes Bahena-Meza, et. al.12-37892




12/03/2012BriefFiled Torres Appellants Opening Breif.12-37940




12/03/2012AppendixFiled Returned Unfiled Joint Appendix. (Submitted in eflex incorrectly. Will resubmit 12/03/12)


12/03/2012AppendixFiled Joint Appendix Volume 1.12-38035




12/03/2012AppendixFiled Joint Appendix Volume 2.12-38037




12/03/2012AppendixFiled Joint Appendix Volume 3.12-38038




01/02/2013MotionFiled Stipulation for Extension to File Answering Brief.13-00052




01/02/2013Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due: February 1, 2013.13-00055




01/11/2013Order/ProceduralFiled Order Partially Dismssing Appeal. This appeal is dismissed as to appellants Teresa Bahena, individually and as special administrator for Evertina M. Trujillo Tapis, deceased; Mariana Bahena; Maria Lourdes Bahena-Meza; Maria Rocia Perreya; Mercedes Bahena; and Maricela Bahena. The clerk of this shall modify the caption accordingly.13-01280




02/01/2013BriefFiled Respondent's Answering Brief.13-03456




03/05/2013BriefFiled Torres Appellants' Reply Brief.13-06712




03/05/2013Case Status UpdateBriefing Completed/To Screening.


08/01/2013AppendixFiled Joint Appendix -Errata to Joint Appendix on Appeal Volume II (pages 376 to 442).13-22590




08/19/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-24410




08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Tuesday, October 8, 2013 at 1:30 p.m. in Las Vegas. Argument shall be limited to 30 minutes.13-25083




09/23/2013Order/ProceduralFiled Order. This case is currently scheduled for oral argument on October 8, 2013, at 1:30 p.m. Counsel should be prepared to address specific issues.13-28319




09/24/2013Notice/OutgoingIssued Oral Argument Reminder Notice13-28448




10/04/2013BriefFiled Respondent's Supplemental Authority.13-29726




10/08/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


01/30/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court EN BANC. Author: Saitta, J. Majority: Saitta/Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Cherry. 130 Nev. Adv. Opn. No. 3. EN BANC14-03117




02/24/2014RemittiturIssued Remittitur.14-05907




02/24/2014Case Status UpdateRemittitur Issued/Case Closed


03/07/2014RemittiturFiled Remittitur. Received by District Court Clerk on February 27, 2014.14-05907